—In an action to recover damages for an alleged breach of contract to lease real property, the defendants appeal from a judgment of the Supreme Court, Westchester County (Nicolai, J.), dated December 10, 1998, which, after a nonjury trial, is in favor of the plaintiffs and against them in the principal sum of $1,000,000.
Ordered that the judgment is affirmed, with costs.
Under the facts of this case, the Supreme Court properly found in favor of the plaintiffs. Ritter, J. P., Altman, Krausman and Goldstein, JJ., concur.